DETAILED ACTION
This Action is in response to Applicant’s response filed on 07/07/2022. Claims 1-12 and adding new claims 13-16  are still pending in the present application. This Action is made FINAL.
Response to Amendment
With respect to Claim Rejections - 35 USC § 101: The amended claims filed on 07/07/2022 overcome the claim rejection 101 in the previous office action.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s)
of rejection in view of Gao et al (U.S. 9589374 B1; Gao) and Yuexian Zou et al (“Classifying Digestive Organs in Wireless Capsule Endoscopy Images Based on Deep Convolutional Neural Network”; Zou).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (U.S. 9589374 B1; Gao), in view of Yuexian Zou et al (“Classifying Digestive Organs in Wireless Capsule Endoscopy Images Based on Deep Convolutional Neural Network”;  Zou).

Regarding claims 1, 11 and 12, Gao discloses a diagnostic imaging support apparatus (Abstract: “systems, media, and methods for applying deep convolutional neural networks to medical images to generate a real-time or near real-time diagnosis.”), comprising:
 at least one or more processors (Column 7, line 41-42: “a digital processing device comprising: at least one processor,”) configured to: 
obtain a digestive-organ endoscopic image of a subject captured by an endoscope or an endoscopic video system; (Fig.1, input scan 105 ; Column 12, line 27-30 : “ a medical imaging machine scans a subject and generates input scans 105 to the system. Examples of scans include, but not limited to, a CT scan, a SPECT scan, an MRI, an X-ray, an ultrasound, an endoscopy.”)
estimate a location of a lesion present in the digestive-organ endoscopic image of the subject and information on certainty of the location of the lesion using a convolutional neural network,; (Column 10, line 56-60: a first stage employing a first convolutional neural network to screen all possible locations in each 2D slice of the segmented medical images by a sliding window methodology to identify one or more candidate locations” and 
perform control to generate an analysis result image (Column 15, line 56-59: “ the training collects sample to perform analysis on multiple scales, multiple angles/views, multiple locations, random locations. In addition, a training step comprises balancing data for different classes.”) showing the location of the lesion and the certainty of the location of the lesion (Fig.1 and Column 12, line 51-52: “pre-processing 100 is complete, a segmentation 125 on a region of interest is performed. ”) and to display the analysis result image on the digestive-organ endoscopic image, (Column 17, line 5-6: “the digital processing device includes a display to send visual information to a user”)
wherein the convolutional neural network is subjected to a learning process based lesion locations of lesions present in a plurality of digestive-organ tumor endoscopic images of a plurality of subjects, (Column 12, line 51-54: “a segmentation 125 on a region of interest is performed. In further embodiments, a region of interest is an organ, a chamber, a tissue structure, a component of an organ, or a part of an organ.”, it shows that “an organ, a chamber, a tissue structure, a component of an organ, or a part of an organ” is interpreted as “ a plurality of subjects” )
However, Gao does not discloses the lesion locations of the lesions being determined in advance through feature extraction of atrophy, intestinal metaplasia, mucosal swelling or depression, and a condition of mucosal color tones.
Zou discloses  the lesion locations of the lesions being determined in advance through feature extraction of atrophy, intestinal metaplasia, mucosal swelling or depression, and a condition of mucosal color tones. (Wireless Capsule Endoscopy WCE images consist of four types of organs, including esophagus, stomach, small intestine and colon. In most cases, there are fewer images of esophagus than the other three, and the most gastrointestinal diseases do not happen in the esophagus. Based on these facts, we just focus on classifying WCE images into other three types than esophagus. From the observation of WCE images, there are huge variances between the same organ of the different patients or even the same patient. Fig. 1 shows four pictures of stomach from different persons, where both color and texture differs a lot. Fig. 2 is four images of small intestine of the same person. The hue is almost the same, but the texture is varied.)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching  of  Zou into “Computer-aided Diagnosis System For Medical Images Using Deep Convolutional Neural Networks” of Gao in order to improving  classification accuracy of the digestive organs in human biological visual systems.

Regarding claim 3, Gao, as modified by Zou, discloses the claim invention. Zou further discloses  the plurality of digestive-organ tumor endoscopic images include an endoscopic image captured with white light illumination on a digestive organ of the subject. (Fig.1 , images of stomach from different person and Fig.2: images of small intestine of the same person. It shows an images captured by using white light endoscopy.)

Regarding claim 6, Gao, as modified by Zou, discloses the claim invention. Zou further discloses the digestive organ includes a stomach. (Fig.1 , images of stomach from different person and  Introduction: “Usually, WCE images consist of four types of organs, including esophagus, stomach, small intestine and colon.”)
Regarding claim 10, Gao, as modified by Zou, discloses the claim invention. Zou further discloses a data collection method for collecting, a display result of the display control section as data related to a gastrointestinal tract lesion for a gastrointestinal tract of a subject. (Introduction: “In most cases, there are fewer images of esophagus than the other three, and the most gastrointestinal diseases do not happen in the esophagus. Based on these facts, we just focus on classifying WCE images into other three types than esophagus”)

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (U.S. 9589374 B1; Gao), in view of Yuexian Zou et al (“Classifying Digestive Organs in Wireless Capsule Endoscopy Images Based on Deep Convolutional Neural Network”; Zou); and in further view of Park (U.S. 20160117818 A1).

Regarding claim 2, Gao, as modified by Zou, discloses the claim invention except the at least one or more processors is further configured to changes a display style of lesion location information identifying the location of the lesion in the analysis result image in accordance with the certainty.
Park  discloses the at least one or more processors is further configured to changes a display style of lesion location information identifying the location of the lesion in the analysis result image in accordance with the certainty. (Fig.1 display 140 and Paragraph 54: “in order to help a user to easily identify a lesion area, the display 140 outputs a distinguishing mark, such as a circle, a square, and/or a cross, at a corresponding location on the output image using lesion area information, for example, location and size of a lesion area, included in the result of analysis.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Park into the teaching of Gao and Zou in order to improving speed and accuracy in automates analysis of medical image to make a diagnosis. 

Regarding claim 4, Gao, as modified by Zou, discloses the claim invention except the plurality of digestive-organ tumor endoscopic images include an endoscopic image captured with a dye applied to a digestive organ of the subject of the plurality of subjects. 
Park discloses the plurality of digestive-organ tumor endoscopic images include an endoscopic image captured with a dye applied to a digestive organ of the subject of the plurality of subjects. ( “Fig.1, original video frame; Fig.8: output segment and Fig.9, Different categories of video regions and polyps.”, it shows a dye applied to the subject in an endoscopic image.; Section 1, Introduction: “an automatic system has been proposed as a support to gastrointestinal polyp detection. After the endoscopy video is fed into the proposed system, it extracts color wavelet features and convolutional neural network features from each sliding window of video frames.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Park into the teaching of Gao and Zou in order to improving speed and accuracy in automates analysis of medical image to make a diagnosis. 

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (U.S. 9589374 B1; Gao), in view of Yuexian Zou et al (“Classifying Digestive Organs in Wireless Capsule Endoscopy Images Based on Deep Convolutional Neural Network”; Zou); and in further view of Nishimura (U.S. 20160321785 A1).

Regarding claim 5, Gao, as modified by Zou, discloses the claim invention except the plurality of digestive-organ tumor endoscopic images include an endoscopic image captured with narrow-band light illumination on a digestive organ of the plurality of subjects 
Nishimura discloses a diagnostic imaging support apparatus. (Paragraph 83: “The endoscope system 100 includes a camera control unit 10, a light-source apparatus 30, a display apparatus 40, and the endoscope 50. The endoscope 50 is used by being inserted into the body cavity of a patient. The endoscope 50 images the inside of the body cavity and outputs it to the camera control unit 10.”)
wherein the plurality of digestive-organ tumor endoscopic images include an endoscopic image captured with narrow-band light illumination on a digestive organ of the plurality of subjects (Figs. 2-3 and Paragraph 40: “In special light observation, such as spraying of pigment or stain and NBI (Narrow Band Imaging), a relatively fine structure is imaged, and hence there is the high risk that aliasing may be caused. In view of these situations, it can be considered that a filter to be applied to the observation recorded image I2 is determined by designing a low-pass filter, etc., by which good image quality is obtained on average, and then by visually evaluating an effect on the index image I3.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “An image processing apparatus “ of Nishimura into the teaching of Gao and Zou in order to improving and enhancing image with high quality as for reducing an observation recorded image. 

Regarding claim 7, Gao, as modified by Zou, discloses the claim invention except the digestive organ includes an esophagus.
Nishimura discloses the digestive organ includes an esophagus (Paragraph 4: “for example , on the differences among organs/parts to be observed, or the differences among the sizes/functions of endoscopes in order to find a pathological change in an esophagus, stomach, large intestine, or the like, endoscopes of various sizes whose diameters range from a small one to a large one are used, and various imaging devices with pixels whose numbers range from a small one to a large one are mounted therein in accordance with the sizes”).
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “An image processing apparatus “ of Nishimura into the teaching of Gao and Zou in order to improving and enhancing endoscope image with high quality and high resolution when an organ/part to be observed is observed in detail.
Regarding claim 8, Gao, as modified by Zou, discloses the claim invention except digestive organ includes a duodenum.
Nishimura discloses the digestive organ includes a duodenum (Paragraph 84: “there are different scopes for different parts of a body, including scopes for: an upper gastrointestinal tract, a lower gastrointestinal tract, a duodenum, a bronchial tube, and the like.”).
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “An image processing apparatus “ of Nishimura into the teaching of Gao and Zou in order to improving and enhancing endoscope image with high quality and high resolution when an organ/part to be observed is observed in detail.

Regarding claim 9, Gao, as modified by Zou, discloses the claim invention except the digestive organ includes a large intestine.
Nishimura discloses the digestive organ includes a large intestine (Paragraph 4: “for example , on the differences among organs/parts to be observed, or the differences among the sizes/functions of endoscopes in order to find a pathological change in an esophagus, stomach, large intestine, or the like, endoscopes of various sizes whose diameters range from a small one to a large one are used, and various imaging devices with pixels whose numbers range from a small one to a large one are mounted therein in accordance with the sizes”).
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “An image processing apparatus “ of Nishimura into the teaching of Gao and Zou in order to improving and enhancing endoscope image with high quality and high resolution when an organ/part to be observed is observed in detail.

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (U.S. 9589374 B1; Gao), in view of Yuexian Zou et al (“Classifying Digestive Organs in Wireless Capsule Endoscopy Images Based on Deep Convolutional Neural Network”; Zou); and in further view of Park et al (U.S. 20110301447 A1; Park ).

Regarding claim 13,  Gao, as modified by Zou, discloses the claim invention except the information on certainty of the location of the lesion is indicated as a probability score and the probability score is represented by a value greater than 0 and less than or equal to 1 or a value of 0% to 100%. 
Park discloses the information on certainty of the location of the lesion is indicated as a probability score and the probability score is represented by a value greater than 0 and less than or equal to 1 or a value of 0% to 100%. (Fig.16b and Paragraph 116: “FIG. 16(b) graphically depicts one possible embodiment of the field of view visualization scoring system for sections of as well as for an entire colonoscopic exam. Different sections of the colon are assigned scores (0.6, 0.8, 1.0, 0.5, 0.8, 0.9, 0.9, 0.7, and 0.9 based on the scores for the single frames (see FIG. 16(a)).” ; Paragraph 221: “For any embodiment, the content measure for a particular feature reflects how much of the feature is present in the analyzed frames. This content measure can be a simple binary score of either "true" or "false". Alternatively, the content score may incorporate the uncertainties inherent in any measurement by producing a probability value (0% to 100%) describing to what extent one or more features may be visible in the frame.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Park into the teaching of Gao and Zou in order to improving and enhancing visualization and management system for colonoscopic patient exam and video data.
Regarding claim 15, Gao, as modified by Zou, discloses the claim invention except the convolutional neural network is subjected to a learning process further based on information related to age, gender, geographic area, or past medical history of each of the plurality of subjects. 
Park discloses the convolutional neural network is subjected to a learning process further based on information related to age, gender, geographic area, or past medical history of each of the plurality of subjects.(Paragraph 187: “the minimal standard terminology for endoscopy and other features, including but not limited to, frame degradation factors (such as featureless, blur, glare, and illumination), objects in the colonoscopic video scene (such as blood, stool, water, and tools) patient information (such as age and gender)”)
	It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Park into the teaching of Gao and Zou in order to improving and enhancing visualization and management system for colonoscopic patient exam and video data.

Regarding claim 16, Gao, as modified by Zou, discloses the claim invention except the one or more processors is further configured to perform pre- processing prior to the estimation of the location of a lesion present in a digestive-organ endoscopic image, the pre-processing includes conversion into a size or an aspect ratio of the digestive-organ endoscopic image, color separation processing of the digestive-organ endoscopic image, color conversion processing of the digestive-organ endoscopic image, color extraction processing, or brightness gradient extraction processing. 
Park discloses the one or more processors is further configured to perform pre- processing prior to the estimation of the location of a lesion present in a digestive-organ endoscopic image, the pre-processing includes conversion into a size or an aspect ratio of the digestive-organ endoscopic image, color separation processing of the digestive-organ endoscopic image, color conversion processing of the digestive-organ endoscopic image, color extraction processing, or brightness gradient extraction processing. (Paragraph 137:  A set of processing steps is preferably applied prior to the SSEHMM, in order to calibrate and improve the quality of the video data, and to detect glare regions, edges and potential tissue boundaries Paragraph 211: “Although any color space, including the Red, Green, Blue (RGB) color space most colonoscopic videos are recorded in, can be used in the tracking, the preferred color space is CIE-Lab color space due to its perceptual uniformity. To emphasize the importance of gradient information, a weighted histogram is computed upon the combination of the gradients of the region and the L and a channels of the CIE-Lab color space.”
	It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Park into the teaching of Gao and Zou in order to improving and enhancing visualization and management system for colonoscopic patient exam and video data.
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the art of record does not teach the claimed, wherein the information on certainty of the location of the lesion is indicated as a probability score and the one or more processors is further configured to change a display color of lesion location information identifying the location of the lesion in the analysis result image when the probability score is higher than a predetermined score.
	The claim 14 is subject allowable matter by the limitation change a display color of lesion location information identifying the location of the lesion in the analysis result image when the probability score is higher than a predetermined score.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gu et al (U.S. 20080058593 A1), “Computer Aided Diagnosis Using Video From Endoscopes”, teaches about a process for providing computer aided diagnosis from video data of an organ during an examination with an endoscope, including analyzing the video data to discard poor quality image frames to provide satisfying image frames from the video data; enhancing the image frames; detecting and diagnosing any lesions in the image frames; wherein the analyzing, enhancing, and detecting and diagnosing steps are performed in real time during the examination. Optionally, the image frames can be used to reconstruct a 3 dimensional model of the organ.
Kovalan et al (U.S. 20130121548 A1), “ADAPTIVE VISUALIZATION FOR DIRECT PHYSICIAN USE”, teaches about an improved method of modifying a three dimensional volume visualization image of an anatomical structure in real time and a method that enables physicians to control views generated from a three dimensional image of an anatomical structure in real time during diagnosis instead of relying on scan technologists to generate those views.
Buzaglo et al (U.S. 20130213599 A1), “AUTOMATED HISTOLOGICAL DIAGNOSIS OF BACTERIAL INFECTION USING IMAGE ANALYSIS”, teaches about  to a method, a system and an apparatus for automated diagnosis and decision support of histology slides through automated detection of bacteria in general, and more specifically of HP.
R. Zhu et al, “Lesion detection of endoscopy images based on convolutional neural network features”, teaches about lesion detection of endoscopy images and proposed a new scheme that extract more generic features based on CNN and feed them to SVM. First of all, the image is segmented into patches after pre-processing. Then a CNN is trained to extract robust features from the dataset and SVM is applied to make the decision.
B.Harangi et al, “Recognizing Ureter and Uterine Artery in Endoscopic Images Using a Convolutional Neural Network”, teaches about a semi-automatic, deep neural network-based tool, which is able to distinguish the different type of histologic structures with high accuracy. In
this tool, the interested organ segments can be marked  manually in a given video frame and the image classification problem is solved by using a convolutional neural network. The result label of the organ determined by the deep neural convolutional network is shown to the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                                                                                                                                                                                                        
/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665